EXHIBIT C
                              IN THE UNITED STATES DISTRICT COURT FOR THE
                                       MIDDLE DISTRICT OF FLORIDA
                                         JACKSONVILLE DIVISION

        NATALIE KUHR, on behalf of herself               §
        and all other similarly situated,                §
                                                         §
                                                         §
                          Plaintiff,                     §
        v.                                               §
                                                         §
                                                                    Case No. 2019-CA-000218
                                                         §
                                                                    CLASS REPRESENTATION
        MAYO CLINIC JACKSONVILLE, a                      §
        Florida not for profit corporation, and          §
        PROFESSIONAL SERVICE BUREAU,                     §
        INC., a foreign corporation,                     §
                                                         §
                                                         §
                          Defendants.


               DEFENDANT MAYO CLINIC JACKSONVILLE’S CONSENT TO REMOVAL

                   Without waiving any other defenses, Defendant Mayo Clinic Jacksonville (“Mayo”),

        hereby joins in and consents to the removal of this action from the Fourth Judicial Circuit In and

        For Duval County, Florida, to this Court. Removal is proper for the reasons stated in Defendant

        Professional Service Bureau, Inc.’s Notice of Removal.

                   Mayo first received a copy of the Complaint, the initial pleading setting forth the claim

        for relief upon which this action is based, on or about January 15, 2019. A copy of the

        Complaint is attached to Professional Service Bureau, Inc.’s Notice of Removal as Exhibit “A.”

                   Dated this 22nd day of April, 2019.

                                                         /s/ Christi A. Lawson
                                                         Christi A. Lawson
                                                         Florida Bar No. 0498351
                                                         Primary: clawson@foley.com
                                                         Secondary: yhibbert@foley.com
                                                         Virginia R. Beeson
                                                         Florida Bar No. 1003406
                                                         Primary: vbeeson@foley.com
                                                         Secondary: bshelley@foley.com
4822-2691-6756.1
                                                 Foley & Lardner LLP
                                                 111 N. Orange Ave., Ste. 1800
                                                 Orlando, FL 32801
                                                 Tel. 407.423.7656
                                                 Fax 407.648.1743

                                                 James A. McKee
                                                 Florida Bar No. 0638218
                                                 jmckee@foley.com
                                                 Foley & Lardner LLP
                                                 106 East College Ave., Ste. 900
                                                 Tallahassee, FL 32301
                                                 Tel. 850.513.3378
                                                 Fax 580.561.6475

                                                 Counsel for Mayo Clinic Jacksonville



                                       CERTIFICATE OF SERVICE

                I HEREBY CERTIFY that on this 22nd day of April, 2019, the foregoing Consent to
        Removal by Defendant, Mayo Clinic Jacksonville was filed via the CM/ECF system and served
        on all counsel of record via Email.

        ZEBERSKY PAYNE, LLP
        Counsel for Plaintiff
        110 S.E. 6th Street, Suite 2150
        Ft. Lauderdale, Florida 33301
        Telephone: (954) 989-6333
        Facsimile: (954) 989-7781
        Primary Email:      jshaw@zpllp.com
                             kslaven@zpllp.com
        Secondary E-mail: mperez@zpllp.com
                             jgarcia@zpllp.com


                                                 /s/ Christi A. Lawson
                                                 Christi A. Lawson
                                                 Florida Bar No. 0498351
                                                 Foley & Lardner LLP
                                                 111 N. Orange Ave., Ste. 1800
                                                 Orlando, FL 32801
                                                 clawson@foley.com
                                                 Tel. 407.244.3235
                                                 Fax 407.648.1743

4822-2691-6756.1
